On the 20th day of December, 1916, a duly verified petition for writ of habeas corpus was presented to the presiding judge, averring in substance that the petitioner, Freeman Mitchell, is illegally restrained of his liberty by the officers of the city of Oklahoma City, and is now compelled to work upon the county roads; that on the 29th day of November, 1916, he was convicted in the municipal court of said city on a charge of theft, and was sentenced to pay a fine of $99 and the costs and to serve a sentence of 90 days in the city jail. The writ issued, and in obedience to the writ the petitioner was brought before the court the following day and return made to the writ.
The issue in this case is the same as in the case of Ex parteJohnson, ante, p. 30, 161 P. 1097. For the reasons given in the opinion in that case, we are of opinion that the conviction of the petitioner in the municipal court was illegal and void, and it is ordered that he be discharged.
ARMSTRONG and BRETT, JJ., concur. *Page 296